Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species I, FIG. 3.
Species II, FIG. 9A.
Species III, FIG. 9B 
Species IV, FIG. 10.
Species V, FIG. 11-12.
Species VI, FIG. 13-14.
The species are independent or distinct because: (with U.S. 2021/0066321 as reference)
Species I, FIG. 3. [0048] The channel pattern 130 may be disposed between the first conductive pattern 112 and the second conductive pattern 114 and connect the first conductive pattern 112 and the second conductive pattern 114 to each other. [0049] The interface layer 160 may be disposed between the channel pattern 130 and the first insulation layer 150.
Species II, FIG. 9A. [0061] Referring to FIG. 9A, the interface layer 160 may completely cover a top surface of the first insulation pattern 150. The interface layer 160 may cover at least a portion of a sidewall of the first insulation pattern 150.
Species III, FIG. 9B [0062] Referring to FIG. 9B, the first conductive pad 142 and the second conductive pad 144 may cover a portion of a top surface of the channel pattern 130.
Species IV, FIG. 10. [0064] Referring to FIG. 10, the first insulation layer 150 may cover a top surface and side surfaces of the gate electrode 120. The first insulation layer 150 may directly contact the gate electrode 120.
Species V, FIG. 11-12. [0067] A first gate electrode 221 and a second gate electrode 222 may be provided on the top surface of a substrate 200.
[0071] A first channel pattern 231 and a second channel pattern 232 may be disposed on the first insulation layer 150. The first channel pattern 231 may be disposed between the first conductive pattern 212 and the third conductive pattern 216, and the second channel pattern 232 may be disposed between the third conductive pattern 216 and the second conductive pattern 214… The first channel pattern 231 may have a resistance that is varied according to a voltage applied to the first gate electrode 221. The second channel pattern 232 may have a resistance that is varied according to a voltage applied to the second gate electrode 222. That is, a current value between the first conductive pattern 212 and the second conductive pattern 214 may be varied by applying a voltage to the first gate electrode 221 and the second gate electrode 222.
Species VI, FIG. 13-14. [0083], the first channel pattern 331 and the second channel pattern 332 are connected in parallel.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822